Matter of Jayce P. (Ashley P.--Tyrell O.) (2021 NY Slip Op 02668)





Matter of Jayce P. (Ashley P.--Tyrell O.)


2021 NY Slip Op 02668


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND DEJOSEPH, JJ.


440 CAF 19-01865

[*1]IN THE MATTER OF JAYCE P., CATALEYA O., AND TYRELL O., JR. ONEIDA COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; ASHLEY P., RESPONDENT-APPELLANT, AND TYRELL O., RESPONDENT.


PETER J. DIGIORGIO, JR., UTICA, FOR RESPONDENT-APPELLANT. 
PETER M. RAYHILL, COUNTY ATTORNEY, UTICA (DENISE J. MORGAN OF COUNSEL), FOR PETITIONER-RESPONDENT.
CATHERINE M. SULLIVAN, BALDWINSVILLE, ATTORNEY FOR THE CHILD.
STEPHANIE N. DAVIS, OSWEGO, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Oneida County (Julia Brouillette, J.), entered September 5, 2019 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, adjudged that the subject children are neglected. 
It is hereby ED that the order so appealed from is unanimously affirmed without costs.
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court